Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iketani et al. (Pub. No.: US 2006/0256191 Al hereinafter “Iketani”), in view of Imaizumi et al. (Patent No.: US 6,293,911 Bl hereinafter “Imaizumi”).

Regarding claim 1, IKETANI discloses a medical image processing apparatus comprising an image processor (IKETANI, abstract) configured to: 
receive a plurality of first image data captured at different times and generated by illumination of light in a first wavelength band in sequence (Fig. 2, para. 43); 
receive a plurality of second image data captured at different times and generated by illumination of light in a second wavelength band different from the first wavelength band in sequence (Fig. 2, para. 47); 

	It is noted that IKETANI is silent about output the generated first image and second image to a display in chronological order of the first and second images and in accordance with a preset display pattern of the first and second images as claimed.
However, IMAIZUMI  discloses output the generated first image and second image to a display (IMAIZUMI , Fig. 1) in chronological order of the first and second images (IMAIZUMI , Fig. 20, col. 18, ln 1-10) and in accordance with a preset display pattern of the first and second images (IMAIZUMI , Fig. 20, col. 18, ln 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of IKETANI by adding IMAIZUMI 's teaching so as to have benefit of a fluorescence image expressing the state of an object attained at nearly the same time instant as the state of an object depicted by normal visible light can be produced.

Regarding claim 6, IKETANI/IMAIZUMI  discloses a medical image processing apparatus according to claim 1, 
It is noted that IKETANI is silent about output the generated first image and second image to a display in chronological order of the first and second images and in accordance with a preset display pattern of the first and second images as claimed.
However, IMAIZUMI  discloses wherein the image processor is driven (IMAIZUMI , Fig. 1) at 120 Hz or higher (IMAIZUMI , Fig. 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of IKETANI by adding IMAIZUMI 's 

Regarding claim 7, IKETANI/IMAIZUMI  discloses a medical image processing apparatus according to claim 1, 
It is noted that IKETANI is silent about a drive frequency as claimed.
However, IMAIZUMI  discloses further comprising a controller (IMAIZUMI , Fig. 1) configured to switch between a normal observation mode in which the first image is continuously displayed (IMAIZUMI , col. 10, ln 11-25) and a special observation mode in which the first and second images are displayed (IMAIZUMI , col. 17, ln 55-67) alternately (IMAIZUMI , col. 10, ln 11-25), wherein a drive frequency in the special observation mode (IMAIZUMI , Fig. 20, i.e. special mode with fluorescent filter, 180 Hz) is larger than a drive frequency (IMAIZUMI , Fig. 18, 90Hz) in the normal observation mode (IMAIZUMI , Fig. 18, as cited above, col. 17, ln 40-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of IKETANI by adding IMAIZUMI 's teaching so as to have benefit of a fluorescence image expressing the state of an object attained at nearly the same time instant as the state of an object depicted by normal visible light can be produced.

Regarding claim 8, IKETANI/IMAIZUMI , of the same motivation for combination, further discloses the medical image processing apparatus according to claim 1, wherein the image processor is configured to alternately output the first image and the second image to the display (IMAIZUMI , Fig. 1).

Regarding claim 9, IKETANI/IMAIZUMI , of the same motivation for combination, further discloses the medical image processing apparatus according to claim 1, wherein the image processor is 

Regarding claim 10, IKETANI/IMAIZUMI , for the same motivation of combination further discloses a medical observation system comprising: a light source configured to apply white light and excitation light (see rejection of claim 1) to a subject (see rejection of claim 1)  into which a fluorescent substance has been introduced (see rejection of claim 1); an observation device configured to generate first image data by receiving reflection light from the subject at application of the white light (see rejection of claim 1), and generate second image data by receiving light emitted from the fluorescent substance at application of the excitation light (see rejection of claim 1); an image processor configured to generate first and second images based on a plurality of the first image data captured at different times and a plurality of the second image data captured at different times (see rejection of claim 1), respectively, which are input from the observation device, and output the generated first image and second image in a chronological order of the images and in accordance with a preset display pattern of the first and second images (see rejection of claim 1); and a display configured to display the first and second images output from the image processor (see rejection of claim 1).

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iketani et al. (Pub. No.: US 2006/0256191 Al hereinafter “Iketani”), in view of Imaizumi et al. (Patent No.: US 6,293,911 Bl hereinafter “Imaizumi”), further in view of Zeng et al. (Pub. No.: US 2004/0245350 Al hereinafter “Zeng”).


It is noted that IKETANI/IMAIZUMI  is silent about the image processor is configured to generate the first and second images based on the first and second image data, respectively as claimed.
However, ZENG discloses wherein white light and excitation light are emitted at the same time, the first image data is generated based on the white light (ZENG, para. 3, Three general real-time imaging modalities for endoscopy that are of interest include white-light reflectance imaging, fluorescence emission and near infrared imaging modalities), and the second image data is generated by the excitation light and fluorescence resulting from the excitation light (as cited above, i.e. Three general real-time imaging modalities for endoscopy that are of interest include white-light reflectance imaging, fluorescence emission and near infrared imaging modalities), and the image processor is configured to generate the first and second images based on the first and second image data (para. 59), respectively (Fig. 6, multiple imaging sensor shown, para. 12 independent processing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of IKETANI and IMAIZUMI  in combination by adding ZENG's teaching so as to have benefit of improving image normalization, sensitivity, and therefore the diagnostic utility of images.

Regarding claim 3, IKETANI/IMAIZUMI /ZENG, of the same motivation for combination,  further discloses the medical image processing apparatus according to claim 1, wherein the image processor includes: a first image processor configured to generate the first image based on the first image data (ZENG, Fig. 6, multiple imaging sensor shown, para. 12 independent processing); a second image processor (ZENG, Fig. 6, multiple imaging sensor shown, para. 12 independent processing) configured to generate the second image based on the second image data; and an image selector configured to white-light reflectance imaging, fluorescence emission and near infrared imaging modalities, para. 59).

Regarding claim 4, IKETANI/IMAIZUMI /ZENG, of the same motivation for combination,  further discloses the medical image processing apparatus according to claim 2, further comprising a data selector (IMAIZUMI , col. 10, ln 11-25) configured to input the first and second image data input from an external device to the image processor at different times (IMAIZUMI , col. 10, ln 11-25).

Regarding claim 5, IKETANI/IMAIZUMI /ZENG, of the same motivation for combination,  further discloses the medical image processing apparatus according to claim 4, wherein the image processor includes: a first image processor (as cited below camera with imaging process independently) configured to generate the first image based on the first image data, and a second image processor configured to generate the second image based on the second image data (ZENG, para. 3, Three general real-time imaging modalities for endoscopy that are of interest include white-light reflectance imaging, fluorescence emission and near infrared imaging modalities, para. 59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20120183198 A1		Method for relocating object of interest between image stations of biological specimen imaging system, involves calculating affine transformation to transfer stage coordinates of one imaging station to coordinates of other station	
20120183198 A1		MICROSCOPE SLIDE COORDINATE SYSTEM REGISTRATION	
20060256191 A1		ELECTRONIC ENDOSCOPE SYSTEM	

20030231791 A1	Automated system for combining bright field and fluorescent microscopy	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485